 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9
            STEVE MOSHTAGH, an individual on                CASE NO. C19-1205 RSM
10          behalf of himself and other similarly
            situated,                                       STIPULATED
11                                                          PROTECTIVE ORDER
                                  Plaintiff,
12
                   v.
13
            THE HOME DEPOT U.S.A., Inc., a
14
                   Delaware corporation,
15

16                                Defendant.

17

18 1.       PURPOSES AND LIMITATIONS

19 Discovery in this action is likely to involve production of confidential, proprietary, or private

20 information for which special protection may be warranted. Accordingly, the parties hereby

21 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

22 acknowledge that this Order is consistent with LCR 26(c). It does not confer blanket protection on

23 all disclosures or responses to discovery, the protection it affords from public disclosure and use

24 extends only to the limited information or items that are entitled to confidential treatment under

25 the applicable legal principles, and it does not presumptively entitle parties to file confidential

26 information under seal.
 1 2.       “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3 produced or otherwise exchanged:

 4          (a) the following information related to Home Depot’s current and former employees: W-
 5              2 and 1099 forms, personnel or employment records, compensation and benefit
 6              information, medical records, and home addresses, dates of birth, email addresses,
 7              telephone numbers, and social security numbers;
 8          (b) the following information related to Home Depot’s customers: home addresses, email
 9              addresses, and telephone numbers;
10          (c) the following commercially sensitive or proprietary business information: sales data;
11              profit and loss summaries; budgets; financial statements; commercial drawings;
12              marketing plans; product specifications, designs and manufacturing processes; and
13          (d) documents or information of a non-party that the non-party currently maintains as
14              confidential and is seeking to continue to maintain confidential consistent with the
15              provisions set forth below.
16 3.       SCOPE
17          The protections conferred by this Order cover not only confidential material (as defined
18 above), but also (1) any information copied or extracted from confidential material; (2) all copies,

19 excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20 conversations, or presentations by parties or their counsel that might reveal confidential material.

21          However, the protections conferred by this Order do not cover the following information:
22 (a) the plaintiff’s personnel file; (b) any information that is in the public domain at the time of

23 disclosure or becomes part of the public domain after its disclosure as a result of publication not

24 involving a violation of this Order, including becoming part of the public record through trial or

25 otherwise; and (c) any information known to the receiving party prior to the disclosure or obtained

26 by the receiving party after the disclosure from a source who obtained the information lawfully
 1 and under no obligation of confidentiality to the designating party. Any use of confidential

 2 material at trial shall be governed by a separate agreement or order.

 3 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 4          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
 5 or produced by another party or by a non-party in connection with this case only for prosecuting,

 6 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 7 categories of persons and under the conditions described in this Order. Confidential material must

 8 be stored and maintained by a receiving party at a location and in a secure manner that ensures that

 9 access is limited to the persons authorized under this Order. When the litigation has been

10 terminated, a receiving party must comply with the provisions of Section 11 below.

11          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
12 by the court or permitted in writing by the designating party, a receiving party may disclose any

13 confidential material only to:

14                  (a)    the receiving party’s counsel of record in this action, as well as employees
15 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

16                  (b)    the officers, directors, and employees (including in house counsel) of the
17 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

18 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

19 designated;

20                  (c)    experts and consultants to whom disclosure is reasonably necessary for this
21 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                  (d)    the court, court personnel, court reporters and their staff, professional jury
23 or trial consultants, mock jurors, and professional vendors to whom disclosure is reasonably

24 necessary for this litigation and who have signed Exhibit A;

25                  (e)    copy or imaging services retained by counsel to assist in the duplication of
26 confidential material, provided that counsel for the party retaining the copy or imaging service
 1 instructs the service not to disclose any confidential material to third parties and to immediately

 2 return all originals and copies of any confidential material;

 3                  (f)     during their depositions, witnesses in the action to whom disclosure is
 4 reasonably necessary and who have signed Exhibit A, unless otherwise agreed by the designating

 5 party or ordered by the court. Pages of transcribed deposition testimony or exhibits to depositions

 6 that reveal confidential material must be separately bound by the court reporter and may not be

 7 disclosed to anyone except as permitted under this Order;

 8                  (g)     the author or recipient of a document containing the information or a
 9 custodian or other person who otherwise possessed or knew the information.

10          4.3     Filing Confidential Material. Before filing confidential material or discussing or
11 referencing such material in court filings, the filing party shall confer with the designating party,

12 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

13 remove the confidential designation, whether the document can be redacted, or whether a motion

14 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

15 designating party must identify the basis for sealing the specific confidential information at issue,

16 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

17 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

18 the standards that will be applied when a party seeks permission from the court to file material

19 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

20 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

21 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

22 the strong presumption of public access to the Court’s files.

23 5.       DESIGNATING PROTECTED MATERIAL
24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
25 or non-party that designates information or items for protection under this Order must take care to

26 limit any such designation to specific material that qualifies under the appropriate standards for
 1 confidentiality under both the federal and local rules. To the extent it is practical to do so, the

 2 designating party must designate for protection only those parts of material, documents, items, or

 3 oral or written communications that qualify, so that other portions of the material, documents,

 4 items, or communications for which protection is not warranted are not swept unjustifiably within

 5 the ambit of this Order.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 7 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 8 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 9 and burdens on other parties) expose the designating party to sanctions.

10          If it comes to a designating party’s attention that information or items that it designated for
11 protection do not qualify for protection, the designating party must promptly notify all other parties

12 that it is withdrawing the mistaken designation.

13          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order,
14 or as otherwise stipulated or ordered, disclosure or discovery material that qualifies for protection

15 under this agreement must be clearly so designated before or when the material is disclosed or

16 produced.

17                  (a)     Information in documentary form: (e.g., paper or electronic documents and
18 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

19 the designating party must affix the word “CONFIDENTIAL” to each page that contains

20 confidential material. If only a portion or portions of the material on a page qualifies for protection,

21 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

22 markings in the margins). A party or non-party that makes original documents or materials

23 available for inspection need not designate them for protection until after the inspecting party has

24 indicated which material it would like copied and produced. During the inspection and before the

25 designation, all of the material made available for inspection shall be deemed confidential. After

26 the inspecting party has identified the documents it wants copied and produced, the producing
 1 party must determine which documents qualify for protection under this Order. Then, before

 2 producing the specified documents, the producing party must affix the “CONFIDENTIAL” legend

 3 to each page that contains confidential information.

 4                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties
 5 and any participating non-parties must identify on the record, during the deposition or other pretrial

 6 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 7 after reviewing the transcript. Any party or non-party may, within 30 days after receiving the

 8 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 9 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

10 at trial, the issue should be addressed during the pre-trial conference. For testimony in other

11 pretrial or trial proceedings, parties shall meet and confer and propose reasonable procedures for

12 use of the confidential material.

13                  (c)    Other tangible items: the producing party must affix in a prominent place
14 on the exterior of the container or containers in which the information or item is stored the word

15 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

16 the producing party, to the extent practicable, shall identify the protected portion(s).

17          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
18 designate qualified information or items does not, standing alone, waive the designating party’s

19 right to secure protection under this agreement for such material. Upon timely correction of a

20 designation, the receiving party must make reasonable efforts to ensure that the material is treated

21 in accordance with the provisions of this Order.

22 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
23          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
24 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

25 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

26 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 1 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2 original designation is disclosed.

 3          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 4 regarding confidential designations without court involvement. The challenging party must

 5 explain the basis for its belief that the confidentiality designation was not proper and must give the

 6 designating party an opportunity to review the designated material, to reconsider the

 7 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 8 designation. To avoid ambiguity as to whether a challenge has been made, the challenging party

 9 must identify with reasonable specificity the particular designations challenged and the basis for

10 the challenge with written notice. The notice shall recite that the challenge to confidentiality is

11 being made in accordance with this specific paragraph of the Order.

12          A challenging party may file a motion concerning confidential designations only if it has
13 engaged in this meet and confer process first or establishes that the designating party is unwilling

14 to participate in the meet and confer process in a timely manner.            Any motion regarding
15 confidential designations or for a protective order must include a certification, in the motion or in

16 a declaration or affidavit, that the movant has engaged or attempted to engage in a good faith meet

17 and confer conference with other affected parties in an effort to resolve the dispute without court

18 action. If the parties engaged in a meet and confer conference, the certification must list the date,

19 manner, and participants to the conference. A good faith effort to confer requires a face-to-face

20 meeting or a telephone conference.

21          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
22 intervention, the designating party may file and serve a motion to retain confidentiality under Local

23 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

24 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

25 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

26 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 1 the material in question as confidential until the court rules on the challenge and any review process

 2 of the court’s ruling has been exhausted, unless the designating party has waived the confidentiality

 3 designation by failing to file a motion to retain confidentiality as described above.

 4 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 5 LITIGATION

 6          If a party is served with a subpoena or a court order issued in other litigation that compels
 7 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 8 must:

 9                  (a)    promptly notify the designating party in writing and include a copy of the
10 subpoena or court order;

11                  (b)    promptly notify in writing the party who caused the subpoena or order to
12 issue in the other litigation that some or all of the material covered by the subpoena or order is

13 subject to this Order. Such notification shall include a copy of this Order; and

14                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
15 the designating party whose confidential material may be affected.

16          If the designating party timely seeks a protective order, the party served with the subpoena
17 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

18 before a determination by the court from which the subpoena or order issued, unless the party has

19 obtained the designating party’s written permission. The designating party shall bear the burden

20 and expense of seeking protection in that court of its confidential material – and nothing in these

21 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

22 disobey a lawful directive from another court.

23 8.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
24 LITIGATION

25          8.1     The terms of this Order are applicable to information produced by a non-party in
26 this action and designated as “CONFIDENTIAL.” Such information produced by non-parties in
 1 connection with this litigation is protected by the remedies and relief provided by this Order.

 2 Nothing in these provisions shall be construed as prohibiting a non-party from seeking additional

 3 protections.

 4          8.2     In the event that a party is required, by a valid discovery request, to produce a non-
 5 party’s confidential material in its possession, and the party is subject to an agreement with the

 6 non-party not to produce the non-party’s confidential material, then the Party shall:

 7                  (a)    promptly notify in writing the requesting party and the non-party that some
 8 or all of the information requested is subject to a confidentiality agreement with a non-party;

 9                  (b)    promptly provide the non-party with a copy of the Order in this litigation,
10 the relevant discovery request(s), and a reasonably specific description of the information

11 requested; and

12                  (c)    make the information requested available for inspection by the non-party.
13          8.3     If the non-party fails to seek a protective order from this court within fourteen (14)
14 days of receiving the notice and accompanying information, the receiving party may produce the

15 non-party’s confidential material responsive to the discovery request. If the non-party timely seeks

16 a protective order, the receiving party shall not produce any information in its possession or control

17 that is subject to the confidentiality agreement with the non-party before a determination by the

18 court. Absent a court order to the contrary, the non-party shall bear the burden and expense of

19 seeking protection in this court of its confidential material. Nothing in this Paragraph 8 shall be

20 construed to relieve a party of their obligations under the applicable discovery rules, including

21 their obligations to respond to discovery request within the time limits set forth in the applicable

22 federal and local rules.

23 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
25 material to any person or in any circumstance not authorized under this agreement, the receiving

26 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
 1 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 2 person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

 3 (d) request that such person or persons execute Exhibit A.

 4 10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 5 MATERIAL

 6          When a producing party gives notice to receiving parties that certain inadvertently

 7 produced material is subject to a claim of privilege or other protection, the obligations of the

 8 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 9 is not intended to modify whatever procedure may be established in an e-discovery order or

10 agreement that provides for production without prior privilege review. The parties agree to the

11 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

12 11.      NON-TERMINATION AND RETURN OF DOCUMENTS
13          Within 60 days after the termination of this action, including all appeals, each receiving
14 party must, upon request, return all confidential material to the producing party, including all

15 copies, extracts and summaries thereof. Alternatively, the parties may agree upon appropriate

16 methods of destruction.

17          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
18 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

19 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

20 product, even if such materials contain confidential material.

21          The confidentiality obligations imposed by this agreement shall remain in effect until a
22 designating party agrees otherwise in writing or a court orders otherwise.

23          12.     MISCELLANEOUS
24          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
25 seek its modification by the court in the future.

26
 1          12.2   Right to Assert Other Objections. By stipulating to the entry of this Order, no Party
 2 waives any right it otherwise would have to object to disclosing or producing any information or

 3 item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

 4 any ground to use in evidence of any of the material covered by this Order. Nothing in this Order

 5 will be deemed a limit on or waiver of the attorney-client privilege, work product, or any other

 6 relevant privilege.

 7          12.3   Additional Parties to Lawsuit.     If other parties are added to this action, no
 8 confidential material previously exchanged, produced, or used herein will be disclosed to such

 9 other parties or their counsel except upon their agreement to be bound by the provisions of this

10 Order.

11

12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13
     DATED: November 18, 2019                            /s/ Henry Brudney
14                                                                  Attorneys for Plaintiff
15
     DATED: November 18, 2019                            /s/ Allison S. Papadopoulos
16                                                                  Attorneys for Defendant
17
                                                 AKIN GUMP STRAUSS HAUER & FELD LLP
18
                                                     Donna M. Mezias (pro hac vice)
19                                                   Dorothy F. Kaslow (pro hac vice)
                                                     580 California Street, Suite 1500
20                                                   San Francisco, CA 94104
                                                     Telephone: 415.765.9500
21                                                   Facsimile: 415.765.9501
                                                     dmezias@akingump.com
22                                                   dkaslow@akingump.com
23                                                   Allison S. Papadopoulos (pro hac vice)
                                                     2001 K Street NW
24                                                   Washington, DC 20006
                                                     Telephone: 202.887.4000
25                                                   Facsimile: 202.887.4288
                                                     apapadopoulos@akingump.com
26
                                                  LANE POWELL, PC
 1
                                                      John S. Devlin III, WSBA No. 23988
 2                                                    1420 Fifth Avenue, Suite 4200
                                                      P.O. Box 91302
 3                                                    Seattle, WA 98111-9402
                                                      Telephone: 206.223.7000
 4                                                    Facsimile: 206.223.7107
                                                      devlinj@lanepowell.com
 5

 6
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 9
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
10
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
11
     documents, including the attorney-client privilege, attorney work-product protection, or any other
12
     privilege or protection recognized by law.
13
            Dated this 21st day of November 2019.
14

15

16
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Steve Moshtagh v. The Home Depot U.S.A., Inc., Case No. 2:19-cv-01205-RSM. I agree

 8 to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9 and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11 item that is subject to this Stipulated Protective Order to any person or entity except in strict

12 compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25

26
